DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190021525 A1 to Hamm.
	Re Claim 1, Hamm teaches:
	A blanket (at least [Abstract] “blanket”), comprising:
(a) a multilayered fabric of a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(b) a plurality of distinct zones formed in the fabric, wherein the zones are adjacent to one another (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.); and 
(c) weighted material placed between the fabric layers within each zone, wherein the relative weight of the zones is non-uniform (at least Fig. 2A and [0036] “Each weight channel 8 or each weight pocket 22, respectively, is filled with the filling material glass beads, polypropylene or polyethylene 24. Depending on the weight category ranges between 35 to 128 grams, in particular 43 grams of polypropylene, polyethylene or glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 2, Hamm teaches:
The blanket of claim 1, further comprising a plurality of compartments formed across each zone, wherein the compartments are operative to minimize movement of the weighted material (at least Figs. 1-3 and [0035] “the movement of the filling material 24 is prevented at the same time”.).
Re Claim 3, Hamm teaches:
The blanket of claim 1, further comprising padding placed around the weighted material within the zones (at least Fig. 2A and [0037] “a cellulose filling material 26”.).
Re Claim 4, Hamm teaches:
The blanket of claim 1, wherein the weighted material includes glass beads of predetermined sizes and predetermined weights (at least Fig. 2A and [0036] “glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 6, Hamm teaches:
The blanket of claim 1, wherein the number of zones is in the range of two zones to ten zones (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.).
Re Claim 7, Hamm teaches:
The blanket of claim 1, wherein the fabric includes natural fibers, synthetic fibers, or a combination of natural and synthetic fibers (at least [0022] “cellulose as filling material as well as a shell of lycocell or cotton”.).
Re Claim 8, Hamm teaches:
A weighted blanket (at least [Abstract] “blanket”), comprising:
(a) an upper fabric layer having a predetermined width and predetermined length; (b) a lower fabric layer having a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(c) a plurality of adjacent zones formed along the length of the upper and lower fabric layers, wherein the zones are separated from one another by stitching formed in the upper and lower fabric layers (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.); and 
(d) a predetermined amount of weighted material placed within each zone, wherein the weight of a zone differs from the weight of an adjacent zone (at least Fig. 2A and [0036] “Each weight channel 8 or each weight pocket 22, respectively, is filled with the filling material glass beads, polypropylene or polyethylene 24. Depending on the weight category ranges between 35 to 128 grams, in particular 43 grams of polypropylene, polyethylene or glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 9, Hamm teaches:
The weighted blanket of claim 8, further comprising a first layer of padding disposed between the upper layer of fabric and the weighted material; and a second layer of padding disposed between the lower layer of fabric and the weighted material (at least Fig. 2A and [0037] “the two outer layers 42 in each case comprise a non-woven fabric 28, a cellulose filling material 26, as well as a lycocell 30 cover 50”.).
Re Claim 10, Hamm teaches:
The weighted blanket of claim 8, wherein each zone is subdivided widthwise into separate compartments by stitching formed in the upper and lower layers of fabric, wherein the compartments are operative to minimize movement of the weighted material (at least Figs. 2B-C and [0037] “longitudinal channels 40 and in each case blanket a width of a weight channel 8 and air channel 6 at a width of 10 cm per longitudinal channel 40”.).
Re Claim 11, Hamm teaches:
The weighted blanket of claim 8, wherein the weighted material includes glass beads of predetermined sizes and predetermined weights (at least Fig. 2A and [0036] “glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 13, Hamm teaches:
The weighted blanket of claim 8, wherein the number of zones is in the range of two zones to ten zones (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.).
Re Claim 14, Hamm teaches:
The weighted blanket of claim 8, wherein the fabric includes natural fibers, synthetic fibers, or a combination of natural and synthetic fibers (at least [0022] “cellulose as filling material as well as a shell of lycocell or cotton”.).
Re Claim 15, Hamm teaches:
A weighted blanket (at least [Abstract] “blanket”), comprising:
(a) an upper layer of fabric having a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(b) a first layer of padding having a predetermined width and a predetermined length positioned beneath the upper layer of fabric (at least Fig. 2A and [0037] “the two outer layers 42 in each case comprise a non-woven fabric 28, a cellulose filling material 26, as well as a lycocell 30 cover 50”.); 
(c) a lower layer of fabric having a predetermined width and a predetermined length (at least Fig. 2A and [0033] “The weighted comforter 2 comprises three layers, the outer layers 42 and the core layer 10, which, in turn, are in each case divided into three sublayers”.); 
(d) a second layer of padding having a predetermined width and a predetermined length positioned above the lower layer of fabric; 
(e) a plurality of adjacent zones formed along the length of the upper and lower layers of fabric and along the length of the first and second layers of padding, wherein the zones are separated from one another by stitching formed in the upper and lower layers of fabric and first and second layers of padding (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.); and 
(f) a predetermined amount of weighted material placed within each zone, wherein the weight of a zone differs from the weight of an adjacent zone (at least Fig. 2A and [0036] “Each weight channel 8 or each weight pocket 22, respectively, is filled with the filling material glass beads, polypropylene or polyethylene 24. Depending on the weight category ranges between 35 to 128 grams, in particular 43 grams of polypropylene, polyethylene or glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 16, Hamm teaches:
The weighted blanket of claim 15, wherein each zone is subdivided widthwise into separate compartments by stitching formed in the upper and lower layers, wherein the compartments are operative to minimize movement of the weighted material (at least Figs. 2B-C and [0037] “longitudinal channels 40 and in each case blanket a width of a weight channel 8 and air channel 6 at a width of 10 cm per longitudinal channel 40”.).



Re Claim 17, Hamm teaches:
The weighted blanket of claim 15, wherein the weighted material includes glass beads of predetermined sizes and predetermined weights (at least Fig. 2A and [0036] “glass-beads filling 24 are located in each weight pocket 22”.).
Re Claim 19, Hamm teaches:
The weighted blanket of claim 15, wherein the number of zones is in the range of two zones to ten zones (at least Fig. 1B and [0029] “the blanket or the outer layer 42, respectively, can be divided into two parts in a longitudinal direction”.).
Re Claim 20, Hamm teaches:
The weighted blanket of claim 15, wherein the fabric includes natural fibers, synthetic fibers, or a combination of natural and synthetic fibers (at least [0022] “cellulose as filling material as well as a shell of lycocell or cotton”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of US 20200170424 A1 to Xu.
Re Claim 5, Hamm teaches:
The blanket of claim 1 (detailed with respect to claim 1). 
Hamm does not explicitly teach:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights.
However, Xu teaches:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights (at least [0028] “a pouch can contain some combination of ceramic beads, plastic beads, and/or metallic beads”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the blanket taught by Hamm with the metal beads taught by Xu because both are directed towards the same field of endeavor and blankets and doing so involves the use of a known technique (providing metal beads taught by Xu) with a known device (blanket taught by Hamm) with predictable results.  A person having ordinary skill would have been motivated to do so because “a pouch with a high weight density can be created by using metallic beads” (Xu [0028]).
Re Claim 12, Hamm teaches:
The weighted blanket of claim 8 (detailed with respect to claim 8). 
Hamm does not explicitly teach:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights.
However, Xu teaches:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights (at least [0028] “a pouch can contain some combination of ceramic beads, plastic beads, and/or metallic beads”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the blanket taught by Hamm with the metal beads taught by Xu because both are directed towards the same field of endeavor and blankets and doing so involves the use of a known technique (providing metal beads taught by Xu) with a known device (blanket taught by Hamm) with predictable results.  A person having ordinary skill would have been motivated to do so because “a pouch with a high weight density can be created by using metallic beads” (Xu [0028]).
Re Claim 18, Hamm teaches:
The weighted blanket of claim 15 (detailed with respect to claim 15). 
Hamm does not explicitly teach:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights.
However, Xu teaches:
wherein the weighted material includes metal beads of predetermined sizes and predetermined weights (at least [0028] “a pouch can contain some combination of ceramic beads, plastic beads, and/or metallic beads”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the blanket taught by Hamm with the metal beads taught by Xu because both are directed towards the same field of endeavor and blankets and doing so involves the use of a known technique (providing metal beads taught by Xu) with a known device (blanket taught by Hamm) with predictable results.  A person having ordinary skill would have been motivated to do so because “a pouch with a high weight density can be created by using metallic beads” (Xu [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673